ORDER
The Office of Disciplinary Counsel (“ODC”) is conducting an investigation into allegations that respondent mishandled client and third-party funds. Prior to the filing of formal charges in that matter, respondent filed a petition seeking to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Oliver Wendell Holmes, III, and the concurrence thereto filed by the ODC,
IT IS ORDERED that Oliver Wendell Holmes, III, Louisiana Bar Roll number 23136, be and he hereby is permitted to permanently resign from the practice of law in Louisiana in lieu of discipline, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004. By operation of those rules, Oliver Wendell Holmes, III shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ John L. Weimer Justice, Supreme Court of Louisiana